Exhibit 10.1

 

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP
OF
PLYMOUTH INDUSTRIAL OP, LP

July 1, 2014

 

This Amended and Restated Agreement of Limited Partnership (this "Agreement") is
entered into effective as of the 1st of July, 2014, by and among Plymouth
Industrial REIT, Inc., a Maryland corporation (the "General Partner"), Plymouth
OP Limited, LLC, a Delaware limited liability company (the "Original Limited
Partner"), and the Limited Partner(s) set forth or which may, in the future, be
set forth on Exhibit A hereto, as amended from time to time.

RECITALS

WHEREAS, effective as of March 22, 2011, Plymouth Industrial OP, LP, formerly
known as Plymouth Opportunity OP, LP (the "Partnership"), was formed under the
laws of the State of Delaware, pursuant to a Certificate of Limited Partnership
filed with the Office of the Secretary of State of the State of Delaware;

WHEREAS, effective as of July 1, 2014, the Partnership filed an amendment to the
Certificate to change the name of the Partnership to Plymouth Industrial OP, LP;
and

WHEREAS, the parties hereto desire to enter into this Amended and Restated
Agreement of Limited Partnership of the Partnership in order to set forth (a)
the number of issued and outstanding Partnership Units, (b) the terms and
conditions under which the Partnership will be operated and (c) the rights,
obligations, and limitations of the General Partner and the Limited Partners
with respect to each other and the Partnership as a whole.

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties, the parties
hereto agree as follows:

AGREEMENT

ARTICLE I

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

"Act" means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

"Additional Funds" has the meaning set forth in Section 4.03 hereof.

 

 

"Additional Limited Partner" means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 4.02 hereof and who is shown as such on the
books and records of the Partnership.

"Additional Securities" means any additional REIT Shares (other than REIT Shares
issued in connection with an exchange pursuant to Section 8.05 hereof) or
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase REIT Shares, as set forth in Section
4.02(a)(ii).

"Administrative Expenses" means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses.

"Advisor" means Plymouth Real Estate Investors, Inc., a Maryland corporation and
any successor thereto (including any Person to whom the Advisor subcontracts all
or substantially all of such functions).

"Affiliate" or "Affiliated" means, with respect to any Person, (i) any Person
directly or indirectly owning, controlling or holding, with the power to vote,
10% or more of the outstanding voting securities of such other Person; (ii) any
Person 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.

"Agreed Value" means (i) the fair market value of a Partner's non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner as of the date of contribution as set forth on Exhibit A hereto,
as it may be amended from time to time, or (ii) in the case of any contribution
or distribution of property other than cash not set forth on Exhibit A, the fair
market value of such property as determined by the General Partner at the time
such property is contributed or distributed, reduced by liabilities either
assumed by the Partnership or Partner upon such contribution or distribution or
to which such property is subject when the property is contributed or
distributed.

"Agreement" means this Amended and Restated Agreement of Limited Partnership, as
it may be amended or restated from time to time.

"Articles of Incorporation" means the Articles of Incorporation of the General
Partner filed with the Maryland State Department of Assessments and Taxation, as
amended or restated from time to time.

"Capital Account" has the meaning provided in Section 4.04 hereof.

2

 

"Capital Contribution" means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

"Cash Amount" means an amount of cash equal to the Value of the REIT Shares
Amount on the date of receipt by the General Partner of an Exchange Notice.

"Certificate" means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdictions to perfect or maintain the Partnership as a limited partnership,
to effect the admission, withdrawal, or substitution of any Partner from or to
the Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdictions.

"Code" means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

"Commission" means the U.S. Securities and Exchange Commission.

"Conversion Factor" means 1.0, provided, that in the event that the General
Partner (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares, or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of REIT Shares (determined without the above assumption)
issued and outstanding on such date, and provided further, that in the event
that an entity other than an Affiliate of the General Partner shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner with or into another entity (the "Successor Entity"), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one REIT Share is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives an Exchange Notice after the record date, but
prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Exchange Notice immediately prior to the record date for such
dividend, distribution, subdivision or combination; and provided further,
however, that if the General

3

 

Partner, in its sole and absolute discretion, causes the Partnership to make a
distribution of Partnership Units or to subdivide or combine the outstanding
Partnership Units in order to give equivalent effect to a dividend or
distribution of REIT Shares or a subdivision or combination or REIT Shares, then
the Conversion Factor shall remain the factor which it was immediately prior to
such dividend or distribution of REIT Shares or subdivision or combination of
REIT Shares.

"Event of Bankruptcy" as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978
or similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within ninety (90) days); (ii)
the insolvency or bankruptcy of such Person as finally determined by a court
proceeding; (iii) the filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of his assets; and (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided, that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within ninety (90) days.

"Exchange Amount" means either the Cash Amount or the REIT Shares Amount, as
selected by the General Partner in its sole and absolute discretion pursuant to
Section 8.05(b) hereof.

"Exchange Notice" means a Notice of Exercise of Exchange Right substantially in
the form of Exhibit B hereto.

"Exchange Right" has the meaning provided in Section 8.05(a) hereof.

"Exchanging Partner" has the meaning provided in Section 8.05(a) hereof.

"General Partner" means Plymouth Industrial REIT, and any Person who becomes a
substitute or additional General Partner as provided herein, and any successors
thereto.

"General Partnership Interest" means a Partnership Interest held by the General
Partner that is a general partnership interest.

"GP Capital" means the aggregate of Capital Contributions of cash made by the
General Partner in accordance with Sections 4.01 and 4.02 hereof.

"GP Minimum Return" means such amount as may be necessary or required to allow
the General Partner to meet its distribution requirement for qualification as a
REIT as set forth in Section 857 of the Code and to avoid any federal income or
excise tax liability imposed by the Code.

"Indemnitee" means (i) any Person made a party to a proceeding by reason of its
status as the General Partner or a director, officer or employee of the General
Partner or the Partnership, and (ii) such other Persons (including Affiliates of
the General Partner or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.

4

 

"Independent Director" has the meaning provided in the Articles of Incorporation
of the General Partner.

"Joint Venture" means any joint venture or partnership arrangement in which the
Partnership is a co-venturer or general partner established to acquire or hold
Properties, Mortgages or other investments of the General Partner.

"Limited Partner" means the Original Limited Partner, any Person named as a
Limited Partner on Exhibit A attached hereto, and any Person who becomes a
Substitute or Additional Limited Partner in such person's capacity as a Limited
Partner in the Partnership.

"Limited Partnership Interest" means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

"Liquidating Event" has the meaning set forth in Section 2.04 hereof.

"Listing" means the listing of the REIT Shares on a national securities exchange
or the receipt by the holders of the REIT Shares of securities that are listed
on a national securities exchange. Upon such Listing, the REIT Shares shall be
deemed "Listed."

"Loss" has the meaning provided in Section 5.01(f) hereof.

"LP Capital" means the aggregate of Capital Contributions in cash or cash
equivalents and the Agreed Value of any non-cash contributions to the
Partnership made by a Limited Partner in accordance with Sections 4.01 and 4.02
hereof.

"LP Return" means, with regard to any Limited Partner, an amount equal to the
aggregate cash dividends that would have been payable to such Limited Partner
with respect to the applicable fiscal period if such Limited Partner had owned
REIT Shares equal in number to the number of Partnership Units owned by such
Limited Partner during such fiscal period (as adjusted by the General Partner to
reflect any changes in the Conversion Factor).

"Mortgage" means, in connection with mortgage financing provided, invested in or
purchased by the Partnership, any note, deed of trust, security interest or
other evidence of indebtedness or obligations, which is secured or
collateralized by real property owned by the borrower under such note, deed of
trust, security interest or other evidence of indebtedness or obligations.

"Net Capital Proceeds" means the net cash proceeds received by the Partnership
in connection with (i) any Sale, (ii) any borrowing or refinancing of
borrowing(s) by the Partnership, (iii) any condemnation or deeding in lieu of
condemnation of all or a portion of any Property, (iv) any collection in respect
of property, hazard, or casualty insurance (but not business interruption
insurance) or any damage award; or (v) any other transaction the proceeds of
which, in accordance with generally accepted accounting principles, are
considered to be capital in nature, in each case, after deduction of (a) all
costs and expenses incurred by the

5

 

Partnership with regard to such transactions (including, without limitation, any
repayment of any indebtedness required to be repaid as a result of such
transaction or which the General Partner elects to pay out of the proceeds of
such transaction, together with accrued interest and premium, if any, thereon
and any sales commissions or other costs or expenses due and payable to any
Person in connection therewith, including to a Partner or its Affiliates), and
(b) all amounts expended by the Partnership for the acquisition of additional
Properties, Mortgages or other investments or for capital repairs or
improvements to any Property with such cash proceeds.

"Offer" has the meaning set forth in Section 7.01(c)(ii) hereof.

"Original Limited Partner" means the Limited Partner designated as such on
Exhibit A hereto.

"Partner" means any General Partner or Limited Partner shall be determined in
accordance with Regulations Section 1.704-2(i)(5).

"Partnership" means Plymouth Industrial OP, LP, a Delaware limited partnership.

"Partnership Interest" means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

"Partnership Minimum Gain" has the meaning set forth in Regulations Section
1.704-2(b)(2). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the Partnership would realize if it disposed of
the property subject to that liability for no consideration other than full
satisfaction of the liability, and then aggregating the separately computed
gains. A Partner's share of Partnership Minimum Gain shall be determined in
accordance with Regulations Section 1.704-2(g)(1).

"Partnership Record Date" means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its stockholders.

"Partnership Unit" means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder. The allocation of Partnership Units
among the Partners shall be as set forth on Exhibit A, as such exhibit may be
amended from time to time.

"Percentage Interest" means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the number of Partnership Units owned
by a Partner by the aggregate number of Partnership Units owned by all Partners.

"Person" means any individual, partnership, corporation, joint venture, limited
liability company, trust or other entity.

6

 

"Plymouth Industrial REIT" means Plymouth Industrial REIT, Inc., a Maryland
corporation.

"Profit" has the meaning provided in Section 5.01(f) hereof.

"Property" means any real property in which the Partnership holds an ownership
interest, either directly or pursuant to the Partnership's ownership of an
interest in a subsidiary which owns an interest in any such real property.

"Regulations" means the Federal Income Tax Regulations, including temporary or
proposed regulations, issued under the Code, as amended and as hereafter amended
from time to time. Reference to any particular provision of the Regulations
shall mean that provision of the Regulations on the date hereof and any
successor provision of the Regulations.

"REIT" means a real estate investment trust under Sections 856 through 860 of
the Code.

"REIT Expenses" means (i) costs and expenses relating to the formation and
continuity of existence and operation of the General Partner and any
Subsidiaries thereof (which Subsidiaries shall, for purposes hereof, be included
within the definition of General Partner), including taxes, fees and assessments
associated therewith, any and all costs, expenses or fees payable to any
director, officer, or employee of the General Partner, (ii) costs and expenses
relating to (A) any registration and public offering of securities by the
General Partner, the net proceeds of which were used to make a contribution to
the Partnership, and (B) all statements and reports incidental thereto,
including, without limitation, underwriting discounts and selling commissions
applicable to any such offering of securities, and any costs and expenses
associated with any claims made by any holders of such securities or any
underwriters or placement agents thereof, (iii) costs and expenses associated
with any repurchase of any securities by the General Partner, (iv) costs and
expenses associated with the preparation and filing, of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (vi) costs and expenses associated with any section 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation for
the employees of the General Partner, (vii) costs and expenses incurred by the
General Partner relating to any issuance or redemption of Partnership Interests
or REIT Shares, and (viii) all other operating or administrative costs of the
General Partner incurred in the ordinary course of its business on behalf of or
in connection with the Partnership.

"REIT Share" means a share of common stock in the General Partner (or Successor
Entity, as the case may be).

"REIT Shares Amount" means a number of REIT Shares equal to the product of the
number of Partnership Units offered for exchange by an Exchanging Partner,
multiplied by the Conversion Factor as adjusted to and including the Specified
Exchange Date; provided that in the event the General Partner issues to all
holders of REIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Shares,
or any other securities or property (collectively, the "Rights"), and the rights
have not expired at the Specified Exchange Date, then the REIT Shares Amount
shall also include the rights issuable to a holder of the REIT Shares on the
record date fixed for purposes of determining the holders of REIT Shares
entitled to Rights.

7

 

"Sale" means any transaction or series of transactions whereby (i) the
Partnership directly or indirectly (except as described in other subsections of
this definitions) sells, grants, transfers, conveys or relinquishes its
ownership of any Property or portion thereof, including the lease of any
Property consisting of a building only, and including any event with respect to
any Property which gives rise to a significant amount of insurance proceeds or
condemnation awards; (ii) the Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys or relinquishes its ownership of all or substantially all the interest
of the Partnership in any Joint Venture in which it is a co-venturer or partner;
(iii) any Joint Venture directly or indirectly (except as described in other
subsections of this definition) in which the Partnership as a co-venturer or
partner sells, grants, transfers, conveys or relinquishes its ownership of any
Property or portion thereof, including any event with respect to any such
Property which gives rise to insurance claims or condemnation awards; (iv) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Mortgage or portion thereof (including with respect to any Mortgage, all
payments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) and any event with respect to a Mortgage which gives rise to
a significant amount of insurance proceeds or similar awards, or (v) the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys or relinquishes its ownership
of any other asset (other than investments in bank accounts, money market funds
or other current assets) not previously described in this definition or any
portion thereof.

"Securities Act" means the Securities Act of 1933, as amended.

"Service" means the Internal Revenue Service.

"Specified Exchange Date" means the first business day of the month first
occurring after the expiration of sixty (60) business days from the date of
receipt by the General Partner of the Exchange Notice.

"Subsidiary" means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

"Subsidiary Partnership" means any partnership, limited liability company or
other entity taxed as a partnership for federal income tax purposes in which
interests are owned by the General Partner or by a wholly-owned Subsidiary or
Subsidiaries of the General Partner.

"Substitute Limited Partner" means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.

"Successor Entity" has the meaning provided in the definition of "Conversion
Factor" contained herein.

8

 

"Survivor" has the meaning set forth in Section 7.01(d) hereof.

"Transaction" has the meaning set forth in Section 7.01(c) hereof.

"Transfer" has the meaning set forth in Section 9.02(a) hereof.

"Unaffiliated Percentage Interest" means a Percentage Interest held by a Limited
Partner that is not an Affiliate of the General Partner; provided that, during
any period in which all of the Partners are Affiliates of the General Partner,
the Original Limited Partner shall be deemed to hold an Unaffiliated Percentage
Interest hereunder.

"Unpaid Return" means any accrued but unpaid LP Return or GP Minimum Return less
all amounts distributed by the Partnership to a Limited Partner or the General
Partner in reduction thereof.

"Value" means the fair market value per share of REIT Shares which will equal:
(i) if REIT Shares are Listed, the average closing price per share for the
immediately preceding ten consecutive trading days, (ii) if REIT Shares are not
Listed, the then-applicable redemption price per REIT share used by the General
Partner in its REIT Share redemption program (as determined by the General
Partner), or (iii) if there is no such then-applicable redemption price per REIT
Share, then the Value shall equal the price per REIT Share as the management of
the General Partner determines in good faith.

ARTICLE II

PARTNERSHIP FORMATION AND IDENTIFICATION

2.01      Formation. The Partnership is a limited partnership formed pursuant to
the Act and upon the terms and conditions set forth in this Agreement.

2.02      Name, Office and Registered Agent. The name of the Partnership is
"Plymouth Industrial OP, LP" The principal place of business of the Partnership
shall be 260 Franklin Street, Suite 1900, Boston, Massachusetts 02110. The
General Partner may at any time change the location of such office, provided the
General Partner gives notice to the Partners of any such change. The name and
address of the Partnership's registered agent is the Corporation Trust Company,
the Corporation Trust Center, 1209 Orange Street, City of Wilmington, County of
New Castle, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on it as registered agent.

2.03      Partners.

(a)      The General Partner of the Partnership is Plymouth Industrial REIT,
Inc., a Maryland corporation. Its principal place of business is the same as
that of the Partnership.

(b)      The Limited Partners are the Original Limited Partner and any other
Persons identified as Limited Partners on Exhibit A hereto, as it may be amended
from time to time.

9

 

2.04      Term and Dissolution.

(a)      The term of the Partnership shall continue in full force and effect
until December 31, 2099, except that the Partnership shall be dissolved earlier
upon the first to occur of any of the following events ("Liquidating Events"):

(i)      the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof,
provided, that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners thereof, either alone or with additional partners, and such General
Partner and such partners comply with any other applicable requirements of this
Agreement;

(ii)      the passage of ninety (90) days after the sale or other disposition of
all or substantially all of the assets of the Partnership (provided, that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such obligation is paid in
full);

(iii)      the exchange of all Limited Partnership Interests; or

(iv)      the election by the General Partner that the Partnership should be
dissolved.

(b)      Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership's assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the General Partner may, in its sole discretion,
elect either to (i) defer liquidation of, or withhold from distribution for a
reasonable time, any assets of the Partnership (including those necessary to
satisfy the Partnership's debts and obligations), or (ii) distribute the assets
to the Partners in kind.

2.05      Filing of Certificate and Perfection of Limited Partnership. The
General Partner shall execute, acknowledge, record and file, at the expense of
the Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.

10

 

2.06      Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner may, at its option and in its discretion, issue a
certificate summarizing the terms of such Limited Partner's interest in the
Partnership, including the number of Partnership Units owned as of the date of
such certificate. If issued, any such certificates (a) shall be in form and
substance as approved by the General Partner, (b) shall not be negotiable, and
(c) shall bear a legend substantially similar to the following:

"THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
PLYMOUTH INDUSTIRAL OP, LP, AS AMENDED FROM TIME TO TIME."

ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is (a)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a REIT, unless the General Partner otherwise ceases to
qualify as a REIT, and in a manner such that the General Partner will not be
subject to any taxes under Section 857 or Section 4981 of the Code, (b) to enter
into any partnership, joint venture or other similar arrangement to engage in
any of the foregoing or the ownership of interests in any entity engaged in any
of the foregoing, and (c) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the General
Partner's right in its sole and absolute discretion to cease qualifying as a
REIT, the Partners acknowledge that the General Partner's current status as a
REIT and the avoidance of income and excise taxes on the General Partner inures
to the benefit of all the Partners and not solely to the General Partner.
Notwithstanding the foregoing, the Limited Partners agree that the General
Partner may terminate its status as a REIT under the Code at any time to the
full extent permitted under its Articles of Incorporation. The General Partner
shall also be empowered to do any and all acts and things necessary or prudent
to ensure that the Partnership will not be classified as a "publicly traded
partnership" for purposes of Section 7704 of the Code.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.01      Capital Contributions. The General Partner and the Original Limited
Partner made initial Capital Contributions of One Dollar ($1.00) and Nine
Hundred Ninety-Nine Dollars ($999.00), respectively, to the Partnership in
exchange for one-tenth of one (0.10) Partnership Unit and ninety-nine and
nine-tenths (99.9) Partnership Units, respectively. At such time as Additional
Limited Partners are admitted to the Partnership, each shall make Capital
Contributions as set forth opposite their names on Exhibit A, as it may be
amended from time to time. Exhibit A shall be deemed amended upon, and the
General Partner may, without the

11

 

approval of any other Partner, attach an amended Exhibit A to this Agreement to
reflect: (a) the issuance of Partnership Units issued to Additional Limited
Partners or to any existing Limited Partner pursuant to Section 4.02 (including
the Original Limited Partner), (b) any Partnership Units purchased or redeemed
pursuant to Section 6.10, and (c) any redemption or purchase of Partnership
Units by the Partnership or the General Partner by reason of the exercise by a
Limited Partner of the Exchange Right.

4.02      Additional Capital Contributions and Issuances of Additional
Partnership Interests. Except as provided in this Section 4.02 or in Section
4.03, the Partners shall have no right or obligation to make any additional
Capital Contributions or loans to the Partnership. The General Partner may
contribute additional capital to the Partnership, from time to time, and receive
additional Partnership Units in respect thereof in the manner contemplated by
this Section 4.02.

(a)      Issuances of Additional Partnership Interests.

(i)      General. The General Partner is hereby authorized to cause the
Partnership to issue additional Partnership Interests in the form of Partnership
Units for any Partnership purpose, at any time or from time to time, to the
Partners (including the General Partner) or to other Persons for such
consideration and on such terms and conditions as shall be established by the
General Partner in its sole and absolute discretion, all without the approval of
any Limited Partners. Any additional Partnership Interests issued thereby may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to Limited Partnership Interests, all as shall be determined by the
General Partner in its sole and absolute discretion and without the approval of
any Limited Partner, subject to Delaware law, including, without limitation, (A)
the allocations of items of Partnership income, gain, loss, deduction and credit
to each such class or series of Partnership Interests; (B) the right of each
such class or series of Partnership Interests to share in Partnership
distributions; and (C) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; provided,
however, that no additional Partnership Interests shall be issued to the General
Partner or the Original Limited Partner unless:

(1)      the additional Partnership Interests are issued in connection with an
issuance of REIT Shares or other interests in, the General Partner, which shares
or interests have designations, preferences and other rights such that the
economic interests are substantially similar to the designations, preferences
and other rights of the additional Partnership Interests issued to the General
Partner by the Partnership in accordance with this Section 4.02, and the General
Partner, on its own or with the Original Limited Partner, shall make a Capital
Contribution to the Partnership in an amount equal to the aggregate proceeds
raised in connection with the issuance of such shares of stock of or other
interests in the General Partner;

12

 

(2)      the additional Partnership Interests are issued in exchange for
property or other assets owned by the General Partner or Original Limited
Partner with a fair market value, as determined by the General Partner, in good
faith, equal to the value of the Partnership Interests; or

(3)      the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the General Partner and the Partnership.

(ii)      Issuance of Additional Securities. The General Partner shall not issue
any additional REIT Shares (other than REIT Shares issued in connection with an
exchange made pursuant to Section 8.05 hereof) or rights, options, warrants or
convertible or exchangeable securities containing the right to subscribe for or
purchase REIT Shares (collectively, "Additional Securities") other than to all
holders of REIT Shares, unless (A) the General Partner shall cause the
Partnership to issue to the General Partner and/or the Original Limited Partner,
as the General Partner may designate, Partnership Interests or rights, options,
warrants or convertible or exchangeable securities of the Partnership having
designations, preferences and other rights such that the economic interests are
substantially similar to those of the Additional Securities, and (B) the General
Partner and/or the Original Limited Partner contribute the proceeds from the
issuance of such Additional Securities and from any exercise of rights contained
in such Additional Securities, to the Partnership; provided, however, that the
General Partner is allowed to issue Additional Securities in connection with an
acquisition of a Property or other asset to be held directly by the General
Partner, but if and only if, such direct acquisition and issuance of Additional
Securities have been approved and determined to be in the best interests of the
General Partner and the Partnership by Limited Partners holding more than 50% of
the Unaffiliated Percentage Interests. Without limiting the foregoing, the
General Partner is expressly authorized to issue Additional Securities for less
than fair market value, and to cause the Partnership to issue to the General
Partner (or to the General Partner and the Original Limited Partner)
corresponding Partnership Interests, so long as (1) the General Partner
concludes in good faith that such issuance is in the best interests of the
General Partner and the Partnership, including without limitation, the issuance
of REIT Shares and corresponding Partnership Units pursuant to (A) an employee
share purchase plan providing for employee purchases of REIT Shares at a
discount from fair market value, (B) a dividend reinvestment plan providing for
shareholder purchases of REIT Shares at a discount from fair market value, and
(C) employee stock options that have an exercise price that is less than the
fair market value of the REIT Shares, either at the time of issuance or at the
time of exercise, and (2) the General Partner contributes directly or directly
and through the Original Limited Partner all proceeds from such issuances to the
Partnership. For example, in the event that

13

 

the General Partner issues REIT Shares for a cash purchase price and contributes
all of the proceeds of such issuance to the Partnership, the General Partner
shall be issued a number of additional Partnership Units equal to the product of
(A) the number of REIT Shares issued by the General Partner, the proceeds of
which were so contributed, multiplied by (B) a fraction the numerator of which
is one (1) and the denominator of which is the Conversion Factor in effect on
the date of such contribution.

(b)      Certain Deemed Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, the General Partner shall
make directly or directly and through the Original Limited Partner Capital
Contributions to the Partnership of the proceeds therefrom, provided, that if
the proceeds actually received and contributed by the General Partner are less
than the gross proceeds of such issuance as a result of any underwriter's or
other discount or other fees or expenses paid or incurred in connection with
such issuance, then the General Partner (or the General Partner together with
the Original Limited Partner, as applicable) shall be deemed to have made
Capital Contributions to the Partnership in the aggregate amount of the gross
proceeds of such issuance and the Partnership shall be deemed simultaneously to
have paid such offering expenses in accordance with Section 6.05 hereof and in
connection with the required issuance of additional Partnership Units for such
Capital Contributions pursuant to Section 4.02(a) hereof.

4.03      Additional Funding. If the General Partner determines that it is in
the best interests of the Partnership to provide for additional Partnership
funds ("Additional Funds") for any Partnership purpose, the General Partner may
(a) cause the Partnership to obtain such funds from outside borrowings, or (b)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

4.04      Capital Accounts. A separate capital account (a "Capital Account")
shall be established and maintained for each Partner in accordance with
Regulations Section 1.704-1(b)(2)(iv). If (a) a new or existing Partner acquires
an additional Partnership Interest in exchange for more than a de minimis
Capital Contribution, (b) the Partnership distributes to a Partner more than a
de minimis amount of Partnership property as consideration for the redemption of
a Partnership Interest, or (c) the Partnership is liquidated within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue
the property of the Partnership to its fair market value (as determined by the
General Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) in accordance with Regulations Section 1.704-
l(b)(2)(iv)(f). When the Partnership's property is revalued by the General
Partner, the Capital Accounts of the Partners shall be adjusted in accordance
with Regulations Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require
such Capital Accounts to be adjusted to reflect the manner in which the
unrealized gain or loss inherent in such property (that has not been reflected
in the Capital Accounts previously) would be allocated among the Partners
pursuant to Section 5.01 hereof if there were a taxable disposition of such
property for its fair market value (as determined by the General Partner, in its
sole and absolute discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation.

14

 

4.05      Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner's Percentage Interest
shall be adjusted by the General Partner effective as of the date of each such
increase or decrease to a percentage equal to the number of Partnership Units
held by such Partner divided by the aggregate number of Partnership Units
outstanding after giving effect to such increase or decrease. In such event, the
General Partner shall revalue the property of the Partnership and the Capital
Account for each Partner shall be adjusted as set forth in Section 4.04 hereof.
If the Partners' Percentage Interests are adjusted pursuant to this Section
4.05, the Profit and Loss for the taxable year in which the adjustment occurs
shall be prorated between the part of the year ending on the day when the
Partnership's property is revalued by the General Partner and the part of the
year beginning on the following day and, as so divided, shall be allocated to
the Partners based on their Percentage Interests before adjustment, and their
adjusted Percentage Interests, respectively, either (a) as if the taxable year
had ended on the date of the adjustment or (b) based on the number of days in
each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate Profit and Loss for the taxable
year in which an adjustment occurs, as may be required or permitted under
Section 706 of the Code.

4.06      No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.

4.07      Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner's Capital Contribution for so long as the Partnership continues in
existence.

4.08      No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.

15

 

ARTICLE V

PROFIT AND LOSS; DISTRIBUTIONS

5.01      Allocation of Profit and Loss.

(a)      After giving effect to the special allocations set forth in Sections
5.01(b), (c) and (d), Profit for each fiscal year of the Partnership shall be
allocated as follows: (i) first to the Partners, pro rata, in accordance with
and in proportion to their respective Partnership Interests, in amounts equal to
the amount of cash distributed to the Partners pursuant to Section 5.02(a)
hereof with respect to such fiscal year; (ii) second, to the extent the amount
of Profit for such fiscal year exceeds the amount of cash distributed to the
Partners pursuant to Section 5.02(a) hereof, such excess shall be allocated to
the General Partner and the Limited Partners in amounts and in proportion to the
cumulative Loss allocated to the General Partner pursuant to clauses (y) and (z)
of this Section 5.01(a) and the cumulative Loss allocated to the Limited
Partners pursuant to clause (x) of this Section 5.01(a), respectively; and (iii)
finally, the balance, if any, of Profit shall be allocated to the Partners in
accordance with and in proportion to their respective Percentage Interests.
Notwithstanding the foregoing, however, it is the intent of the Partners that
allocations of Profit to the Limited Partners be such that the amount of Profit
allocated to each Limited Partner be equal to the amount of income that would
have been allocated to such Limited Partner with respect to the applicable
fiscal period if such Limited Partner had owned REIT Shares equal in number to
the number of Partnership Units owned by such Limited Partner during such fiscal
period, and if, for any reason, the foregoing allocations of Profit result in
any material variation from this concept, Profit shall be allocated to each
Limited Partner in an amount equal to the aggregate amount of income that would
have been allocated to such Limited Partner with respect to the applicable
fiscal period if such Limited Partner had owned REIT Shares equal in number to
the number of Partnership Units owned by such Limited Partner during such fiscal
period. After giving effect to the special allocations set forth in Sections
5.01(b), (c) and (d), Loss for a fiscal year of the Partnership shall be
allocated as follows: (w) first, to the Partners, pro rata, in accordance with
and in proportion to their respective Partnership Interests, until the
cumulative Loss allocated to each Partner under this clause (w) equals the
cumulative Profit allocated to each Partner under clause (iii) of this Section
5.01(a); (x) second, to the Limited Partners in an amount equal to each such
Limited Partner's Capital Account balance prior to the allocation made under
this clause (x); (y) third, to the General Partner in an amount equal to the
General Partner's Capital Account balance prior to the allocation made under
this clause (y); and (z) fourth, to the General Partner to the extent that any
further allocation of Loss to Limited Partners would result in any such Limited
Partners having a deficit balance in their Capital Accounts.

16

 

(b)      Notwithstanding any provision to the contrary herein, (i) any expense
of the Partnership that is a "nonrecourse deduction" within the meaning of
Regulations Section 1.704-2(b)(1) shall be allocated in accordance with the
Partners' respective Percentage Interests, (ii) any expense of the Partnership
that is a "partner nonrecourse deduction" within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner that bears the "economic
risk of loss" of such deduction in accordance with Regulations Section 1.704-
2(i)(1), (iii) if there is a net decrease in Partnership Minimum Gain within the
meaning of Regulations Section 1.704-2(f)(1) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704-2(f)(2),
(3), (4) and (5), items of gain and income shall be allocated among the Partners
in accordance with Regulations Section 1.704-2(f) and the ordering rules
contained in Regulations Section 1.704-2(j), and (iv) if there is a net decrease
in Partner nonrecourse debt minimum gain within the meaning of Regulations
Section 1.704-2(i)(4) for any Partnership taxable year, then, subject to the
exceptions set forth in Regulations Section 1.704-2(g), items of gain and income
shall be allocated among the Partners, in accordance with Regulations Section
1.704-2(i)(4) and the ordering rules contained in Regulations Section
1.704-2(j). A Partner's "interest in partnership profits" for purposes of
determining its share of the nonrecourse liabilities of the Partnership within
the meaning of Regulations Section 1.752- 3(a)(3) shall be such Partner's
Percentage Interest.

(c)      If a Partner receives in any taxable year an adjustment, allocation, or
distribution described in subparagraphs (4), (5), or (6) of Regulations Section
1.704-1(b)(2)(ii)(d) that causes or increases a deficit balance in such
Partner's Capital Account that exceeds the sum of such Partner's shares of
Partnership Minimum Gain and Partner nonrecourse debt minimum gain, as
determined in accordance with Regulations Sections 1.704-2(g) and 1.704-2(i),
such Partner shall be allocated specially for such taxable year (and, if
necessary, later taxable years) items of income and gain in an amount and manner
sufficient to eliminate such deficit Capital Account balance as quickly as
possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d). After the
occurrence of an allocation of income or gain to a Partner in accordance with
this Section 5.01(c), to the extent permitted by Regulations Section 1.704-1(b),
items of expense or loss shall be allocated to such Partner in an amount
necessary to offset the income or gain previously allocated to such Partner
under this Section 5.01(c).

(d)      Loss shall not be allocated to a Limited Partner to the extent that
such allocation would cause a deficit in such Partner's Capital Account (after
reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such Partner's shares
of Partnership Minimum Gain and Partner nonrecourse debt minimum gain. Any Loss
in excess of that limitation shall be allocated to the General Partner. After
the occurrence of an allocation of Loss to the General Partner in accordance
with this Section 5.01(d), to the extent permitted by Regulations Section
1.704-1(b), Profit shall be allocated to the General Partner in an amount
necessary to offset the Loss previously allocated to the General Partner under
this Section 5.01(d).

17

 

(e)      If a Partner transfers any part or all of its Partnership Interest, the
distributive shares of the various items of Profit and Loss allocable among the
Partners during such fiscal year of the Partnership shall be allocated between
the transferor and the transferee Partner either (i) as if the Partnership's
fiscal year had ended on the date of the transfer, or (ii) based on the number
of days of such fiscal year that each was a Partner without regard to the
results of Partnership activities in the respective portions of such fiscal year
in which the transferor and the transferee were Partners. The General Partner,
in its sole and absolute discretion, shall determine which method shall be used
to allocate the distributive shares of the various items of Profit and Loss
between the transferor and the transferee Partner.

(f)      "Profit" and "Loss" and any items of income, gain, expense, or loss
referred to in this Agreement shall be determined in accordance with federal
income tax accounting principles, as modified by Regulations Section
1.704-(b)(2)(iv), except that Profit and Loss shall not include items of income,
gain and expense that are specially allocated pursuant to Sections 5.01(b),
5.01(c), or 5.01(d). All allocations of income, Profit, gain, Loss, and expense
(and all items contained therein) for federal income tax purposes shall be
identical to all allocations of such items set forth in this Section 5.01,
except as otherwise required by Section 704(c) of the Code and Regulations
Section 1.704-1(b)(4). Any deductions, income, gain or loss ("Tax Items") with
respect to Partnership property that is contributed to the Partnership by a
Partner shall be shared among the Partners for income tax purposes pursuant to
Regulations promulgated under Section 704(c) of the Code, so as to take into
account the variation, if any, between the basis of the property to the
Partnership and its initial Agreed Value. With respect to any property that is
contributed to the Partnership by a Partner, the Partnership shall account for
such variation under any method approved under Section 704(c) of the Code and
the applicable regulations as chosen by the General Partner. In the event Agreed
Value of any Partnership asset is adjusted, subsequent allocations of Tax Items
with respect to such asset shall take account of the variation, if any, between
the adjusted basis of such asset and its Agreed Value in the same manner as
under Section 704(c) of the Code and the applicable regulations consistent with
the requirements of Regulations Section 1.704-1(b)(2)(iv)(g) using any method
approved under 704(c) of the Code and the applicable regulations as chosen by
the General Partner.

(g)      If the General Partner determines that is advantageous to the business
of the Partnership to amend the allocation provisions of this Agreement so as to
permit the Partnership to avoid the characterization of Partnership income
allocable to various qualified plans, IRAs and other entities which are exempt
from federal income taxation ("Tax Exempt Partners") as constituting Unrelated
Business Taxable Income ("UBTI") within the meaning of the Code, specifically
including, but not limited to, amendments to satisfy the so-called "fractions
rule" contained in Code Section 514(c)(9), the General Partner is authorized, in
its discretion, to amend this Agreement so as to allocate income, gain, loss,
deduction or credit (or items thereof) arising in any year differently than as
provided for in this Section if, and to the extent, that such amendments will
achieve such result or otherwise permit the avoidance of characterization of
Partnership income as UBTI to Tax Exempt Partners. Any allocation made pursuant
to this Section 5.01(g) shall be deemed to be a complete substitute for any
allocation otherwise provided for in this

18

 

Agreement, and no further amendment of this Agreement or approval by any Limited
Partner shall be required to effectuate such allocation. In making any such
allocations under this Section 5.01(g) ("New Allocations"), the General Partner
is authorized to act in reliance upon advice of counsel to the Partnership or
the Partnership's regular certified public accountants that, in their opinion,
after examining the relevant provisions of the Code and any current or future
proposed or final Treasury Regulations thereunder, the New Allocation will
achieve the intended result of this Section 5.01(g).

New Allocations made by the General Partner in reliance upon the advice of
counsel or accountants as described above shall be deemed to be made in the best
interests of the Partnership and all of the Partners, and any such New
Allocations shall not give rise to any claim or cause of action by any Partner
against the Partnership or any General Partner. Nothing herein shall require or
obligate the General Partner, by implication or otherwise, to make any such
amendments or undertake any such action.

5.02      Distributions of Cash.

(a)      The Partnership may distribute cash on a quarterly (or, at the election
of the General Partner, more or less frequent) basis, in an amount determined by
the General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in the following manner: (i) first, to the General Partner
in an amount equal to the GP Minimum Return with respect to the current fiscal
year of the General Partner; (ii) second, to the Limited Partners pro rata among
them in proportion to the their respective Unpaid Return, if any, owing to each
such Limited Partners with respect to prior fiscal years, in an amount equal to
their respective Unpaid Return for such prior fiscal years owing to each such
Limited Partner; (iii) third, after the establishment of reasonable cash
reserves to meet REIT Expenses and other obligations of the Partnership, as
determined in the sole and absolute discretion of the General Partner, to the
General Partner and the Limited Partners in such aggregate amount as may be
determined by the General Partner in its sole and absolute discretion to be
allocated among the General Partner and the Limited Partners such that each
Limited Partner will receive an amount equal to its LP Return for such fiscal
year; and (iv) finally, to the Partners in accordance with and in proportion to
their respective Percentage Interests; provided, however, that if a new or
existing Partner acquires an additional Partnership Interest in exchange for a
Capital Contribution on any date other than a Partnership Record Date, the cash
distribution attributable to such additional Partnership Interest relating to
the Partnership Record Date next following the issuance of such additional
Partnership Interest shall be reduced to the proportion thereof which equals (i)
the number of days that such additional Partnership Interest is held by such
Partner divided by (ii) the number of days between such Partnership Record Date
and the immediately preceding Partnership Record Date.

19

 

(b)      Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, the requirements of Sections 1441, 1442, 1445 and 1446 of
the Code. To the extent that the Partnership is required to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to a Partner or its assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner or assignee equals or exceeds the amount required to be withheld by
the Partnership, the amount withheld shall be treated as a distribution of cash
in the amount of such withholding to such Partner or assignee, or (ii) if the
actual amount to be distributed to the Partner or assignee is less than the
amount required to be withheld by the Partnership, the amount required to be
withheld shall be treated as a loan (a "Partnership Loan") from the Partnership
to the Partner or assignee on the day the Partnership pays over such amount to a
taxing authority. A Partnership Loan shall be repaid through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner (a "Defaulting Limited
Partner") fails to pay any amount owed to the Partnership with respect to the
Partnership Loan within fifteen (15) days after demand for payment thereof is
made by the Partnership on the Limited Partner, the General Partner, in its sole
and absolute discretion, may elect to make the payment to the Partnership on
behalf of such Defaulting Limited Partner. In such event, on the date of
payment, the General Partner shall be deemed to have extended a loan (a "General
Partner Loan") to the Defaulting Limited Partner in the amount of the payment
made by the General Partner and shall succeed to all rights and remedies of the
Partnership against the Defaulting Limited Partner as to that amount. Without
limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner. Any amounts treated as a Partnership
Loan or a General Partner Loan pursuant to this Section 5.02(b) shall bear
interest at the lesser of (A) the base rate on corporate loans at large United
States money center commercial banks, as published from time to time in The Wall
Street Journal, or (B) the maximum lawful rate of interest on such obligation,
such interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in full.

(c)      To the extent not utilized for expenses of the Partnership or for
investment in additional Properties, the General Partner may, in its discretion,
cause the Partnership to distribute Net Capital Proceeds in such amount as shall
be determined by the General Partner in its discretion in accordance with the
provisions of Section 5.02(a) hereof.

(d)      In no event may a Partner receive a distribution of cash with respect
to a Partnership Unit if such Partner is entitled to receive a cash dividend as
the holder of record of a REIT Share for which all or part of such Partnership
Unit has been or will be exchanged, and the Unpaid Return with respect to such
Partnership Unit shall be deemed to be reduced by the amount of any such cash
dividend.

20

 

5.03      REIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable the General Partner to pay stockholder dividends that will allow the
General Partner to (a) meet its distribution requirement for qualification as a
REIT as set forth in Section 857 of the Code and (b) avoid any federal income or
excise tax liability imposed by the Code.

5.04      No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.

5.05      Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive and
the General Partner shall not have the right to make a distribution that
includes a return of all or part of a Partner's Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of its Capital Contribution, does not exceed the fair market value of the
Partnership's assets.

5.06      Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, any remaining assets of the
Partnership shall be distributed to all Partners with positive Capital Accounts
in accordance with their respective positive Capital Account balances. For
purposes of the preceding sentence, the Capital Account of each Partner shall be
determined after all adjustments made in accordance with Sections 5.01 and 5.02
resulting from Partnership operations and from all sales and dispositions of all
or any part of the Partnership's assets have been made. To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.

5.07      Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners' interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

5.08      Withholding. All amounts required to be withheld pursuant to Section
1445 of the Code or any other provision of federal, state, or local tax law
shall be treated as amounts actually distributed to the affected Partners for
all purposes under this Agreement.

5.09      Tax Consequences to Limited Partners. In exercising its authority
under this Agreement, the General Partner may, but shall be under no obligation
to, take into account the tax consequences to any Partner (including the General
Partner) of any action taken by it. The General Partner and the Partnership
shall not have liability to a Partner under any circumstances as a result of an
income tax liability incurred by such Limited Partner as a result of an action
(or inaction) by the General Partner pursuant to its authority under this
Agreement.

21

 

ARTICLE VI

RIGHTS, OBLIGATIONS AND
POWERS OF THE GENERAL PARTNER

6.01      Management of the Partnership.

(a)      Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers and
obligations, as the context requires, of the General Partner shall include,
without limitation, the authority to take the following actions on behalf of the
Partnership:

(i)      to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to notes,
Mortgages, partnership or joint venture interests or securities, that the
General Partner determines are necessary or appropriate or in the best interests
of the business of the Partnership;

(ii)      to construct buildings and make other improvements on the Properties
owned or leased by the Partnership;

(iii)      to authorize, issue, sell, redeem or otherwise purchase any
Partnership Interests or any securities (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Interests, or options, rights, warrants
or appreciation rights relating to any Partnership Interests) of the
Partnership;

(iv)      to borrow or lend money for the Partnership, issue or receive
evidences of indebtedness in connection therewith, refinance, increase the
amount of, modify, amend or chance the terms of, or extend the time for the
payment of, any such indebtedness, and secure such indebtedness by mortgage,
deed of trust, pledge or other lien on the Partnership's assets;

(v)      to pay, either directly or by reimbursement, for all operating costs
and general administrative expenses of the Partnership to third parties or to
the General Partner or its Affiliates as set forth in this Agreement;

(vi)      to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership's assets;

(vii)      to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;

22

 

(viii)      to lease all or any portion of any of the Partnership's assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership's assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine;

(ix)      to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly, to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership's assets;

(x)      to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership's assets or any other aspect of the Partnership business;

(xi)      to make or revoke any election permitted or required of the
Partnership by any taxing authority;

(xii)      to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii)      to determine whether or not to apply any insurance proceeds for any
Property to the restoration of such Property or to distribute the same;

(xiv)      to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay such persons remuneration as
the General Partner may deem reasonable and proper;

(xv)      to retain other services of any kind or nature in connection with
Partnership business and to pay such remuneration as the General Partner may
deem reasonable and proper for same;

(xvi)      to negotiate and conclude agreements on behalf of the Partnership
with respect to any of the rights, powers and authority conferred upon the
General Partner;

(xvii)      to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;

23

 

(xviii)      to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

(xix)      to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures, limited liability
companies or other entities or relationships that it deems desirable (including,
without limitation, the acquisition of interests in, and the contributions of
property to, its Subsidiaries and any other Person in which it has an equity
interest from time to time);

(xx)      to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;

(xxi)      to merge, consolidate or combine the Partnership with or into another
Person;

(xxii)      to do any and all acts and things necessary or prudent to ensure
that the Partnership will not be classified as a "publicly traded partnership"
for purposes of Section 7704 of the Code; and

(xxiii)      to take such other action, execute, acknowledge, swear to or
deliver such other documents and instruments, and perform any and all other acts
that the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a REIT unless the General Partner voluntarily
terminates its REIT status) and to possess and enjoy all of the rights and
powers of a general partner as provided by the Act.

(b)      Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to apply
Partnership funds to the extent that Partnership funds are reasonably available
to it for the performance of such duties, and nothing herein contained shall be
deemed to authorize or require the General Partner, in its capacity as such, to
expend its individual funds for payment to third parties or to undertake any
individual liability or obligation on behalf of the Partnership.

6.02      Delegation of Authority. The General Partner may delegate any or all
of its powers, rights and obligations hereunder, and may appoint, employ,
contract or otherwise deal with any Person (including without limitation
officers or other agents of the Partnership or the General Partner appointed by
the General Partner) for the transaction of the business of the Partnership,
which Person may, under supervision of the General Partner, perform any acts or
services for the Partnership as the General Partner may approve.

24

 

6.03      Indemnification and Exculpation of Indemnitees.

(a)      The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful. Any indemnification pursuant to
this Section 6.3 shall be made only out of the assets of the Partnership.

(b)      The Partnership shall pay or reimburse reasonable legal expenses and
other costs incurred by an Indemnitee in advance of final disposition of a
proceeding if all of the following are satisfied: (i) the Indemnitee provides
the Partnership with written affirmation of the Indemnitee's good faith belief
that the Indemnitee has met the standard of conduct necessary for
indemnification by the Partnership as authorized in this Section 6.03, and (ii)
the Indemnitee provides the Partnership with a written agreement to repay the
amount paid or reimbursed by the Partnership if it is ultimately determined that
the Indemnitee did not comply with the requisite standard of conduct and is not
entitled to indemnification.

(c)      The Indemnification provided by this Section 6.03 shall be in addition
to any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d)      The Partnership may purchase and maintain insurance or establish other
arrangements, including without limitation trust arrangements and letters of
credit on behalf of or to secure indemnification obligations owed to the
Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership's activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement. For
purposes of this Section 6.03, (i) the Partnership shall be deemed to have
requested an Indemnitee to serve as a fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on the Indemnitee, or otherwise involves services by the
Indemnitee to the plan or participants or beneficiaries of the plan; (ii) excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute fines within the meaning of this
Section 6.03; and (iii) actions taken or omitted by the Indemnitee with respect
to an employee benefit plan in the performance of its duties for a purpose
reasonably believed by it to be in the interest of the participants and
beneficiaries of the plan shall be deemed to be for a purpose which is not
opposed to the best interests of the Partnership.

25

 

(e)      In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(f)      An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

(g)      The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights in or be for the benefit of any other Persons.

(h)      Notwithstanding the foregoing, the Partnership may not indemnify or
hold harmless an Indemnitee for any liability or loss unless all of the
following conditions are met: (i) the Indemnitee has determined, in good faith,
that the course of conduct that caused the loss or liability was in the best
interests of the Partnership; (ii) the Indemnitee was acting on behalf of or
performing services for the Partnership; (iii) the liability or loss was not the
result of (A) negligence or misconduct, in the case that the Indemnitee is a
director of the General Partner (other than an Independent Director), the
Advisor or an Affiliate of the Advisor or (B) gross negligence or willful
misconduct, in the case that the Indemnitee is an Independent Director; and (iv)
the indemnification or agreement to hold harmless is recoverable only out of net
assets of the Partnership. In addition, the Partnership shall not provide
indemnification for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the Indemnitee; (ii) such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction as to the
Indemnitee; or (iii) a court of competent jurisdiction approves a settlement of
the claims against the Indemnitee and finds that indemnification of the
settlement and the related costs should be made, and the court considering the
request for indemnification has been advised of the position of the Commission
and of the published position of any state securities regulatory authority in
which securities were offered or sold as to indemnification for violations of
securities laws.

6.04      Liability of the General Partner.

(a)      Notwithstanding anything to the contrary set forth in this Agreement,
the General Partner shall not be liable for monetary damages to the Partnership
or any Partners for losses sustained or liabilities incurred as a result of
errors in judgment or any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity,
provided, the General Partner, acting in good faith, abides by the terms of this
Agreement. In addition, to the extent the General Partner or any officer,
director, employee, agent or stockholder of the General Partner performs its
duties in accordance with the standards provided by the Act, as it may be
amended from time to time, or under

26

 

any successor statute thereto, such Person or Persons shall have no liability by
reason of being or having been the General Partner, or by reason of being an
officer, director, employee, agent or stockholder of the General Partner. To the
maximum extent that the Act and the general laws of the State of Delaware, in
effect from time to time, permit limitation of the liability of general partners
of a limited partnership, the General Partner and its officers, directors,
employees, agents and stockholders shall not be liable to the Partnership or to
any Partner for money damages except to the extent that (i) the General Partner
or its officers, directors, employees, agents or stockholders actually received
an improper benefit or profit in money, property or services, in which case the
liability shall not exceed the amount of the benefit or profit in money,
property or services actually received; or (ii) a judgment or other final
adjudication adverse to the General Partner or one or more of its officers,
directors, employees, agents or stockholders is entered in a proceeding based on
a finding in the proceeding that the action or failure to act of the General
Partner or one or more of its officers, directors, employees, agents or
stockholders was the result of active and deliberate dishonesty and was material
to the cause of action adjudicated in the proceeding. Neither the amendment nor
repeal of this Section 6.04(a), nor the adoption or amendment of any other
provision of this Agreement inconsistent with this Section 6.04(a), shall apply
to or affect in any respect the applicability of the preceding sentence with
respect to any act or failure to act which occurred prior to such amendment,
repeal or adoption. In the absence of any Delaware statute limiting the
liability of the General Partner or its directors or officers for money damages
in a suit by or on behalf of the Partnership or by any Partner, the General
Partner and the officers, directors, employees, agents and stockholders of the
General Partner shall not be liable to the Partnership or to any Partner for
money damages except to the extent that the General Partner or one or more of
its officers, directors, employees, agents or stockholders actually received an
improper benefit or profit in money, property or services, in which case the
liability shall not exceed the amount of the benefit or profit in money,
property or services actually received; or (ii) a judgment or other final
adjudication adverse to the General Partner or one or more of its officers,
directors, employees, agents or stockholders is entered in a proceeding based on
a finding in the proceeding that the action of the General Partner or one or
more of its officers, directors, employees or stockholders action or failure to
act was the result of active and deliberate dishonesty and was material to the
cause of action adjudicated in the proceeding.

(b)      The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership, itself and its stockholders collectively,
that the General Partner is under no obligation to consider the separate
interests of the Limited Partners (including, without limitation, the tax
consequences to Limited Partners or the tax consequences of some, but not all,
of the Limited Partners) in deciding whether to cause the Partnership to take
(or decline to take) any actions. In the event of a conflict between the
interests of its stockholders on the one hand and the Limited Partners on the
other, the General Partner shall endeavor in good faith to resolve the conflict
in a manner not adverse to either its stockholders or the Limited Partners;
provided, however, that for so long as the General Partner directly owns a
controlling interest in the Partnership, any such conflict that the General
Partner, in its sole and absolute discretion, determines cannot be resolved in a
manner not adverse to either its stockholders or the Limited Partners shall be
resolved in favor of its stockholders. The General Partner shall not be liable
for monetary damages for losses sustained, liabilities incurred, or benefits not
derived by Limited Partners in connection with such decisions, provided that the
General Partner has acted in good faith.

27

 

(c)      Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d)      Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order to (i) protect the ability of the General Partner to continue
to qualify as a REIT or (ii) prevent the General Partner from incurring any
taxes under Section 857, Section 4981, or any other provision of the Code, is
expressly authorized under this Agreement and is deemed approved by all of the
Limited Partners.

(e)      Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner's liability to the Partnership and the
Limited Partners under this Section 6.04 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

6.05      Reimbursement of General Partner.

(a)      Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles V and VI regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.

(b)      The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine in its sole and absolute
discretion, for all REIT Expenses and Administrative Expenses.

6.06      Outside Activities. Subject to the Articles of Incorporation and any
agreements entered into by the General Partner or its Affiliates with the
Partnership or a Subsidiary, or any officer, director, manager, employee, agent,
trustee, Affiliate or owner of the General Partner, the Affiliates of the
General Partner and the officers, directors, managers, agents, trustees and
owners of the General Partner and its Affiliates shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interests or activities. None of
the Limited Partners or any other Person shall have any rights by virtue of this
Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and neither the General Partner, nor
any Affiliates of the General Partner nor any officers, directors, managers,
employees, agents, trustees or owners of the General Partner or the General
Partner's Affiliates shall have any obligation pursuant to this Agreement to
offer any interest in any such business ventures, interests and activities to
the Partnership or any Limited Partner, even if such opportunity is of a
character which, if presented to the Partnership or any Limited Partner, could
be taken by such Person.

28

 

6.07      Employment or Retention of Affiliates.

(a)      Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as an advisor,
buyer, lessor, lessee, manager, property management agent, asset manager,
furnisher of goods or services, broker, agent, lender or otherwise) and may
receive from the Partnership any compensation, price, or other payment therefor
which the General Partner determines to be fair and reasonable.

(b)      The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

(c)      The Partnership may transfer assets to joint ventures, limited
liability companies, other partnerships, corporations or other business entities
in which it is or thereby becomes a participant upon such terms and subject to
such conditions as the General Partner deems to be consistent with this
Agreement and applicable law.

(d)      Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are on terms that are fair and reasonable
to the Partnership.

6.08      General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of any Asset shall be conducted
through the Partnership or one or more Subsidiary Partnerships; provided,
however, that the General Partner is allowed to make a direct acquisition,
subject to the provisions of Section 4.02(a)(ii) hereof.

6.09      Title to Partnership Assets. Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof; provided, that title to any or all of the Partnership
assets may be held in the name of the Partnership, the General Partner or one or
more nominees, as the General Partner may determine, including Affiliates of the
General Partner. The General Partner hereby declares and warrants that any
Partnership assets for which legal title is held in the name of the General
Partner or any nominee or Affiliate of the General Partner shall be held by such
Person for the use and benefit of the Partnership in accordance with the
provisions of this Agreement; provided, that the General Partner shall use its
commercially reasonable efforts to cause legal title to such assets to be vested
in the Partnership as soon as reasonably practicable. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

29

 

6.10      Miscellaneous. In the event the General Partner redeems any REIT
Shares, then the Partnership will be deemed to have purchased from the Original
Limited Partner a number of Partnership Units determined by, and based upon, the
application of the Conversion Factor on the same terms upon which the General
Partner redeemed such REIT Shares. Moreover, if the General Partner makes a cash
tender offer or other offer to acquire REIT Shares, then the General Partner
shall be deemed to have made a corresponding offer to the Original Limited
Partner to acquire an equivalent number of Partnership Units held by the
Original Limited Partner based on the application of the Conversion Factor. In
the event any REIT Shares are redeemed by the General Partner pursuant to such
offer, then the Partnership shall be deemed to have redeemed an equivalent
number of the Original Limited Partner's Partnership Units for an equivalent
purchase price based on the application of the Conversion Factor. If the
Original Limited Partner holds an insufficient number of Partnership Units to
effect a purchase or redemption contemplated by this Section 6.10, then the
Partnership will be deemed to have purchased or redeemed from the General
Partner, after it has purchased or redeemed all of the Original Limited
Partner's Partnership Units, the number of Partnership Units necessary to effect
such purchase or redemption.

ARTICLE VII

CHANGES IN GENERAL PARTNER

7.01      Transfer of the General Partner’s Partnership Interest.

(a)      The General Partner shall not transfer all or any portion of its
General Partnership Interest or withdraw as General Partner except as provided
in or in connection with a transaction contemplated by Sections 7.01(c), 7.01(d)
or 7.01(e), unless Limited Partners holding more than fifty percent (50%) of the
Percentage Interests of the Limited Partner consent to such transfer.

(b)      The General Partner agrees that the Percentage Interest for it will at
all times, be in the aggregate, at least 0.1%.

(c)      Except as otherwise provided in Section 7.01(d) or (e) hereof, the
General Partner shall not engage in any merger, consolidation or other
combination with or into another Person or sale of all or substantially all of
its assets (other than in connection with a change in the General Partner's
state of incorporation or organizational form), which, in any such case, results
in a change of control of the General Partner (a "Transaction"), unless:

(i)      the consent of Limited Partners holding more than 50% of the Percentage
Interests of the Limited Partners is obtained; or

30

 

(ii)      as a result of such Transaction all Limited Partners are granted the
right to receive for each Partnership Unit an amount of cash, securities, or
other property equal to the product of the Conversion Factor and the greatest
amount of cash, securities or other property paid in the Transaction to a holder
of one REIT Share in consideration of the transfer of one REIT Share; provided,
that if, in connection with the Transaction, a purchase, tender or exchange
offer ("Offer") shall have been made to and accepted by the holders of more than
50% of the outstanding REIT Shares, each holder of Partnership Units shall be
given the option to exchange its Partnership Units for the greatest amount of
cash, securities, or other property which a Limited Partner would have received
had it (A) exercised its Exchange Right and (B) sold, tendered or exchanged
pursuant to the Offer the REIT Shares received upon exercise of the Exchange
Right immediately prior to the expiration of the Offer; or

(iii)      the General Partner is the surviving entity in the Transaction and
either (A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any Subsidiary) have the right to receive in exchange for their
Partnership Units an amount of cash, securities, or other property (expressed as
an amount per REIT Share) that is no less than the product of the Conversion
Factor and the greatest amount of cash, securities, or other property (expressed
as an amount per REIT Share) received in the Transaction by any holder of REIT
Shares.

(d)      Notwithstanding Section 7.01(c), the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the "Survivor"), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith, and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.01(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the REIT Shares Amount and
the Conversion Factor for a Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustments to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for herein with respect to the Conversion Factor. The Survivor also shall in
good faith modify the definition of REIT Shares and make such amendments to
Section 8.05 hereof so as to approximate the existing rights and obligations set
forth in Section 8.05 as closely as reasonably possible. The above provisions of
this Section 7.01(d) shall similarly apply to successive mergers or
consolidations permitted hereunder.

31

 

(e)      Notwithstanding Section 7.01(c), (i) a General Partner may transfer all
or any portion of its General Partnership Interest to (A) a wholly-owned
Subsidiary of such General Partner or (B) the owner of all of the ownership
interests of such General Partner, and following a transfer of all of its
General Partnership Interest, may withdraw as General Partner; and (ii) the
General Partner may engage in a transaction not required by law or by the rules
of any national securities exchange on which the REIT Shares are listed to be
submitted to the vote of the holders of the REIT Shares.

7.02      Admission of a Substitute or Additional General Partner. A Person
shall be admitted as a substitute or additional General Partner of the
Partnership only if the following terms and conditions are satisfied:

(a)      the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart hereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, a certificate evidencing the admission of
such Person as a General Partner shall have been filed for recordation and all
other actions required by Section 2.05 hereof in connection with such admission
shall have been performed;

(b)      if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person's authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and

(c)      counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel in the state or any other jurisdiction as may
be necessary) that the admission of the Person to be admitted as a substitute or
additional General Partner is in conformity with the Act, and that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause (i) the Partnership to be classified other
than as a partnership for federal income tax purposes, or (ii) the loss of any
Limited Partner's limited liability.

7.03      Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

(a)      Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is, on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners thereof), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

32

 

(b)      Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is, on the date of such occurrence a partnership, the
withdrawal, death, dissolution, Event of Bankruptcy as to, or removal of a
partner in, such partnership shall be deemed not to be a dissolution of such
General Partner if the business of such General Partner is continued by the
remaining partner or partners thereof), the Limited Partners, within ninety (90)
days after such occurrence, may elect to continue the business of the
Partnership for the balance of the term specified in Section 2.04 hereof by
selecting, subject to Section 7.02 hereof and any other provisions of this
Agreement, a substitute General Partner by consent of a majority in interest of
the Limited Partners. If the Limited Partners elect to continue the business of
the Partnership and admit a substitute General Partner, the relationship with
the Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.

7.04      Removal of a General Partner.

(a)      Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners thereof. The Limited
Partners may not remove the General Partner, with or without cause.

(b)      If a General Partner has been removed pursuant to this Section 7.04 and
the Partnership is continued pursuant to Section 7.03 hereof, such General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a majority in
interest of the Limited Partners in accordance with Section 7.03(b) hereof and
otherwise admitted to the Partnership in accordance with Section 7.02 hereof. At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner's removal. Such fair market
value shall be determined by an appraiser mutually agreed upon by the General
Partner and a majority in interest of the Limited Partners within ten (10) days
following the removal of the General Partner. In the event that the parties are
unable to agree upon an appraiser, the removed General Partner and a majority in
interest of the Limited Partners shall each select an appraiser. Each such
appraiser shall complete an appraisal of the fair market value of the removed
General Partner's General Partnership Interest within thirty (30) days of the
General Partner's removal, and the fair market value of the removed General
Partner's General Partnership Interest shall be the average of the two
appraisals; provided, however, that if the higher appraisal exceeds the lower
appraisal by more than twenty percent (20%) of the amount of the lower
appraisal, the two appraisers, no later than forty (40) days after the removal
of the General Partner, shall select a third appraiser who shall complete an
appraisal of the fair market value of the removed General Partner's General
Partnership Interest no later than sixty (60) days after the removal of the
General Partner. In such case, the fair market value of the removed General
Partner's General Partnership Interest shall be the average of the two
appraisals closest in value.

33

 

(c)      The General Partnership Interest of a removed General Partner, during
the time after removal until the date of transfer under Section 7.04(b), shall
be converted to that of a special Limited Partner; provided, however, such
removed General Partner shall not have any rights to participate in the
management and affairs of the Partnership, and shall not be entitled to any
portion of the income, expense, Profit, gain or Loss allocations or cash
distributions allocable or payable, as the case may be, to the Limited Partners.
Instead, such removed General Partner shall receive and be entitled only to
retain distributions or allocations of such items that it would have been
entitled to receive in its capacity as General Partner, until the transfer is
effective pursuant to Section 7.04(b).

(d)      All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section 7.04.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.01      Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for or on behalf of the Partnership, nor shall they have
the power to sign for or bind the Partnership, such powers being vested solely
and exclusively in the General Partner.

8.02      Power of Attorney. Each Limited Partner hereby irrevocably appoints
the General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
sign, acknowledge, swear to, deliver, file or record, at the appropriate public
offices, any and all documents, certificates, and instruments as may be deemed
necessary or desirable by the General Partner to carry out fully the provisions
of this Agreement and the Act in accordance with their terms, which power of
attorney is coupled with an interest and shall survive the death, dissolution or
legal incapacity of the Limited Partner, or the transfer by the Limited Partner
of any part or all of its Partnership Interest.

8.03      Limitation on Liability of Limited Partners. No Limited Partner shall
be liable for any debts, liabilities, contracts or obligations of the
Partnership. A Limited Partner shall be liable to the Partnership only to make
payments of its Capital Contribution, if any, as and when due hereunder. After
its Capital Contribution is fully paid, no Limited Partner shall, except as
otherwise required by the Act, be required to make any further Capital
Contributions or other payments or lend any funds to the Partnership.

8.04      Ownership by Limited Partner of Corporate General Partner or
Affiliate. No Limited Partner shall at any time, either directly or indirectly,
own any stock or other interest in the General Partner or in any Affiliate
thereof, if such ownership by itself or in conjunction with other stock or other
interests owned by other Limited Partners would, in the opinion of counsel for
the Partnership, jeopardize the classification of the Partnership as a
partnership for federal income tax purposes. The General Partner shall be
entitled to make such reasonable inquiry of the Limited Partners as is required
to establish compliance by the Limited Partners with the provisions of this
Section 8.04.

34

 

8.05      Exchange Right.

(a)      Subject to Sections 8.05(b), 8.05(c), 8.05(d) and 8.05(e) hereof, and
subject to the potential modification of any rights or obligations provided for
herein by agreement(s) between the Partnership and any one or more Limited
Partners with respect to Partnership Units held by them, each Limited Partner
shall have the right (the "Exchange Right") to require the Partnership to redeem
on a Specified Exchange Date all or a portion of the Partnership Units held by
such Limited Partner at an exchange price equal to and in the form of the Cash
Amount to be paid by the Partnership; provided, that such Partnership Units
shall have been outstanding for at least one year. The Exchange Right shall be
exercised pursuant to the delivery of an Exchange Notice to the Partnership
(with a copy to the General Partner) by the Limited Partner who is exercising
the Exchange Right (the "Exchanging Partner"); provided, however, that the
Partnership shall not be obligated to satisfy such Exchange Right if the General
Partner elects to purchase the Partnership Units subject to the Exchange Notice
pursuant to Section 8.05(b); and provided further, that no Limited Partner may
deliver more than two Exchange Notices during each calendar year. A Limited
Partner may not exercise the Exchange Right for less than 1,000 Partnership
Units or, if such Limited Partner holds less than 1,000 Partnership Units, all
of the Partnership Units held by such Partner. The Exchanging Partner shall have
no right, with respect to any Partnership Units so exchanged, to receive any
distribution paid with respect to such Partnership Units if the record date for
such distribution is on or after the Specified Exchange Date.

(b)      Notwithstanding the provisions of Section 8.05(a), a Limited Partner
that exercises the Exchange Right shall be deemed to have also offered to sell
the Partnership Units described in the Exchange Notice to the General Partner,
and the General Partner may, in its sole and absolute discretion, elect to
purchase directly and acquire such Partnership Units by paying to the Exchanging
Partner either the Cash Amount or the REIT Shares Amount, as elected by the
General Partner (in its sole and absolute discretion), on the Specified Exchange
Date, whereupon the General Partner shall acquire the Partnership Units offered
for exchange by the Exchanging Partner and shall be treated for all purposes of
this Agreement as the owner of such Partnership Units. If the General Partner
shall elect to exercise its right to purchase Partnership Units under this
Section 8.05(b) with respect to an Exchange Notice, it shall so notify the
Exchanging Partner within five (5) business days after the receipt by the
General Partner of such Exchange Notice. Unless the General Partner (in its sole
and absolute discretion) shall exercise its right to purchase Partnership Units
from the Exchanging Partner pursuant to this Section 8.05(b), the General
Partner shall have no obligation to the Exchanging Partner or the Partnership
with respect to the Exchanging Partner's exercise of an Exchange Right. In the
event the General Partner shall exercise its right to purchase Partnership Units
with respect to the exercise of an Exchange Right in the manner described in the
first sentence of this Section 8.05(b), the Partnership shall have no obligation
to pay any amount to the Exchanging Partner with respect to such Exchanging
Partner's exercise of such Exchange Right, and each of the Exchanging Partner
and the General Partner shall treat the transaction between the General Partner
and the Exchanging Partner for federal income tax purposes as a sale of the
Exchanging Partner's Partnership Units to the General Partner. Each Exchanging
Partner agrees to execute such documents as the General Partner may reasonably
require in connection with the issuance of REIT Shares to such Exchanging
Partner upon exercise of its Exchange Right.

35

 

(c)      Notwithstanding the provisions of Sections 8.05(a) and 8.05(b), a
Limited Partner shall not be entitled to exercise the Exchange Right if the
delivery of REIT Shares to such Partner on the Specified Exchange Date by the
General Partner pursuant to Section 8.05(b) (regardless of whether or not the
General Partner would in fact exercise its rights under Section 8.05(b)) would
(i) result in such Partner or any other Person owning, directly or indirectly,
REIT Shares in excess of the ownership limitations described in the Articles of
Incorporation and calculated in accordance therewith, (ii) result in REIT Shares
being owned by fewer than one hundred (100) Persons (determined without
reference to any rules of attribution), (iii) result in the General Partner
being "closely held" within the meaning of Section 856(h) of the Code, (iv)
cause the General Partner to own, directly or constructively, 10% or more of the
ownership interests in a tenant of the General Partner's, the Partnership's, or
a Subsidiary Partnership's real property within the meaning of Section
856(d)(2)(B) of the Code, or (v) cause the acquisition of REIT Shares by such
Partner to be "integrated" with any other distribution of REIT Shares for
purposes of complying with the registration provisions of the Securities Act.
The General Partner, in its sole and absolute discretion, may waive any of the
restrictions on exchange set forth in this Section 8.05(c); provided, however,
that in the event any such restriction is waived, the Exchanging Partner shall
be paid the Cash Amount.

(d)      Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 8.05 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to one-hundred eighty (180) days to the extent required for the
General Partner to cause additional REIT Shares to be issued to provide
financing to be used to make such payment of the Cash Amount. Notwithstanding
the foregoing, the General Partner agrees to use its commercially reasonable
efforts to cause the closing of the acquisition of exchanged Partnership Units
hereunder to occur as quickly as reasonably possible.

(e)      Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Exchange Rights as and if deemed necessary to ensure
that the Partnership does not constitute a "publicly traded partnership" under
Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a "Restriction Notice") to each of the Limited Partners.

8.06      RESERVED.

8.07      Duties and Conflicts. The General Partner recognizes that the Limited
Partners and their Affiliates have or may have other business interests,
activities and investments, some of which may be in conflict or competition with
the business of the Partnership, and that such Persons are entitled to carry on
such other business interests, activities and investments. The Limited Partners
and their Affiliates may engage in or possess an interest in any other business
or venture of any kind, independently or with others, on their own behalf or on
behalf of other entities with which they are affiliated or associated, and such
Persons may engage in any activities, whether or not competitive with the
Partnership, without any obligation to offer any interest in such activities to
the Partnership or to any Partner. Neither the Partnership nor any Partner shall
have any right, by virtue of this Agreement, in or to such activities, or the
income or profits derived therefrom, and the pursuit of such activities, even if
competitive with the business of the Partnership, and such activities shall not
be deemed wrongful or improper.

36

 

ARTICLE IX

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

9.01      Purchase for Investment.

(a)      Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of its Partnership Interest
is made as a principal for its account for investment purposes only and not with
a view to the resale or distribution of such Partnership Interest.

(b)      Each Limited Partner agrees that it will not sell, assign or otherwise
transfer its Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) above.

9.02      Restrictions on Transfer of Limited Partnership Interests.

(a)      Subject to the provisions of Sections 9.02(b) and 9.02(c), no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of its Limited Partnership Interest, or any of such Limited
Partner's economic rights as a Limited Partner, whether voluntarily or by
operation of law or at judicial sale or otherwise (collectively, a "Transfer"),
without the consent of the General Partner, which consent may be granted or
withheld in its sole and absolute discretion. Any such purported transfer
undertaken without such consent shall be considered to be null and void ab
initio and shall not be given effect. The General Partner may require, as a
condition of any Transfer to which it consents, that the transferor assume all
costs incurred by the Partnership in connection therewith.

(b)      No Limited Partner may withdraw from the Partnership other than as a
result of: (i) a permitted Transfer (i.e., a Transfer consented to as
contemplated by paragraph (a) above or a Transfer made pursuant to Section 9.05
below) of all of its Partnership Units pursuant to this Article IX or (ii)
pursuant to an exchange of all of its Partnership Units pursuant to Section 8.05
above. Upon the permitted Transfer or redemption of all of a Limited Partner's
Partnership Units, such Limited Partner shall cease to be a Limited Partner.

(c)      No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act, or would otherwise
violate any applicable federal or state securities or blue sky law (including
investment suitability standards).

(d)      No Transfer by a Limited Partner of its Partnership Units, in whole or
in part, may be made to any Person if (i) in the opinion of legal counsel for
the Partnership, the transfer would result in the Partnership's being treated as
an association taxable as a corporation, (ii) in the opinion of legal counsel
for the Partnership, it would adversely affect the ability of the General
Partner to continue to qualify as a REIT or subject the General Partner to any
additional taxes under Section 857 or Section 4981 of the Code, or (iii) such
transfer is effectuated through an "established securities market" or a
"secondary market" (or the substantial equivalent thereof) within the meaning of
Section 7704 of the Code.

37

 

(e)      No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion; provided, that as a condition to such consent the
lender will be required to enter into an arrangement with the Partnership and
the General Partner to exchange or redeem for the Cash Amount any Partnership
Units in which a security interest is held simultaneously with the time at which
such lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.

(f)      Any Transfer in contravention of any of the provisions of this Article
IX shall be void and ineffectual and shall not be binding upon, or recognized
by, the Partnership.

(g)      Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.03      Admission of Substitute Limited Partner.

(a)      Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner and upon
the satisfactory completion of the following:

(i)      the assignee shall have accepted and agreed to be bound by the terms
and provisions of this Agreement by executing a counterpart or an amendment
thereof, including a revised Exhibit A, and such other documents or instruments
as the General Partner may require in order to effect the admission of such
Person as a Limited Partner;

(ii)      to the extent required by applicable law, an amended Certificate
evidencing the admission of such Person as a Limited Partner shall have been
signed, acknowledged and filed in accordance with the Act;

(iii)      the assignee shall have delivered a letter containing the
representation set forth in Section 9.01(a) hereof and the agreement set forth
in Section 9.01(b) hereof;

(iv)      if the assignee is a corporation, partnership, limited liability
company, or trust, the assignee shall have provided the General Partner with
evidence satisfactory to counsel for the Partnership of the assignee's authority
to become a Limited Partner under the terms and provisions of this Agreement;

38

 

(v)      the assignee shall have executed a power of attorney containing the
terms and provisions set forth in Section 8.02 hereof;

(vi)      the assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner; and

(vii)      the assignee shall have obtained the prior written consent of the
General Partner to its admission as a Substitute Limited Partner, which consent
may be given or denied in the exercise of the General Partner's sole and
absolute discretion.

(b)      For the purpose of allocating Profit and Loss and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c)      The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section 9.03 and making all official filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.

9.04      Rights of Assignees of Partnership Interests.

(a)      Subject to the provisions of Sections 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.

(b)      Any Person who is the assignee of all or any portion of a Limited
Partner's Limited Partnership Interest, but who does not become a Substitute
Limited Partner and desires to make a further assignment of such Limited
Partnership Interest, shall be subject to all the provisions of this Article IX
to the same extent and in the same manner as any Limited Partner desiring to
make an assignment of its Limited Partnership Interest.

9.05      Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue. If an order for relief in a bankruptcy
proceeding is entered against a Limited Partner, the trustee or receiver of his
estate or, if he dies, his executor, administrator or trustee, or, if he is
finally adjudicated incompetent, his committee, guardian or conservator, and any
such Person shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.

39

 

9.06      Joint Ownership of Interests. A Partnership Interest may be acquired
by two individuals as joint tenants with right of survivorship, provided, that
such individuals either are married or are related and share the same personal
residence. The written consent or vote of both owners of any such jointly-held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former joint owners.

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.01      Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership's
specified office true and complete books of account maintained in accordance
with generally accepted accounting principles, including (a) a current list of
the full name and last-known business address of each Partner; (b) a copy of the
Certificate of Limited Partnership and all certificates of amendment thereto;
(c) copies of the Partnership's federal, state and local income tax returns and
reports; (d) copies of the Agreement and any financial statements of the
Partnership for the three most recent years; and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

10.02      Custody of Partnership Funds; Bank Accounts.

(a)      All funds of the Partnership not otherwise invested shall be deposited
in one or more accounts maintained in such banking or brokerage institutions as
the General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b)      All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner in investment
grade instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers' acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).

40

 

10.03      Fiscal and Taxable Year. The fiscal and taxable year of the
Partnership shall be the calendar year.

10.04      Annual Tax Information and Report. The General Partner will use its
commercially reasonable efforts to supply within seventy-five (75) days after
the end of each fiscal year of the Partnership to each person who was a Limited
Partner at any time during such year the tax information necessary to file such
Limited Partner's individual tax returns as shall be reasonably required by law,
and in all events the General Partner shall furnish such information within the
time required by applicable law.

10.05      Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a)      The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under Section
6223(a)(2) of the Code, the General Partner shall either (i) file a court
petition for judicial review of such final adjustment within the period provided
under Section 6226(a) of the Code, a copy of which petition shall be mailed to
all Limited Partners on the date such petition is filed, or (ii) mail a written
notice to all Limited Partners, within such period, that describes the General
Partner's reasons for determining not to file such a petition.

(b)      All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.

(c)      In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option and in the sole and
absolute discretion of the General Partner, may elect pursuant to Section 754 of
the Code to adjust the basis of the Properties. Notwithstanding anything
contained in Article V of this Agreement, any adjustments made pursuant to
Section 754 shall affect only the successor-in-interest to the transferring
Partner and in no event shall be taken into account in establishing, maintaining
or computing Capital Accounts for the other Partners for any purpose under this
Agreement. Each Partner will furnish the Partnership with all information
necessary to give effect to such election.

41

 

10.06      Reports to Limited Partners.

(a)      As soon as practicable after the close of each fiscal quarter (other
than the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.

(b)      Any Partner shall further have the right to a private audit of the
books and records of the Partnership, provided such audit is made for
Partnership purposes and at the expense of the Partner desiring it, and it is
made during normal business hours.

ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER

11.01      Amendment. The General Partner's consent shall be required for any
amendment to this Agreement. The General Partner, without the consent of the
Limited Partners, may amend this Agreement in any respect or merge or
consolidate the Partnership with or into any other partnership or business
entity (as defined in Section 17-211 of the Act) in a transaction pursuant to
Section 7.01(c), (d) or (e) hereof; provided, however, that the following
amendments and any other merger or consolidation of the Partnership shall
require the consent of Limited Partners holding more than fifty percent (50%) of
the Percentage Interests of the Limited Partners:

(a)      any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Sections 8.05(d) or 7.01(d) hereof) in a
manner adverse to the Limited Partners;

(b)      any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;

(c)      any amendment that would alter the Partnership's allocations of Profit
and Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof; or

(d)      any amendment that would impose on the Limited Partners any obligation
to make additional Capital Contributions to the Partnership.

42

 

ARTICLE XII

GENERAL PROVISIONS

12.01      Notices. All communications required or permitted under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or upon deposit in the United States mail, registered,
postage prepaid return receipt requested, if to the General Partner, at Two
Liberty Square, 10th Floor, Boston, Massachusetts 02109, attention: Jeffrey E.
Witherell, and if to any other Partner, at such address set forth in Exhibit A
attached hereto; provided, however, that any Partner may specify a different
address by notifying the General Partner in writing of such different address.
Notices to the Partnership shall be delivered at or mailed to its specified
office.

12.02      Survival of Rights. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.

12.03      Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.

12.04      Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

12.05      Entire Agreement. This Agreement and exhibits attached hereto
constitute the entire Agreement of the Partners and supersede all prior written
agreements and prior and contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.

12.06      Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.07      Headings. The Article and Section headings in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article or Section hereof.

12.08      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.09      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for violation of federal or state securities law shall not be
governed by this Section 12.09.

43

 

12.10      ACKNOWLEDGEMENT AS TO EXCULPATION AND INDEMNIFICATION. THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT CONTAINS EXCULPATION AND
INDEMNIFICATION IN RESPECT OF THE ACTIONS OR OMISSIONS OF THE GENERAL PARTNER
AND DIRECTORS, OFFICERS AND AFFILIATES OF THE GENERAL PARTNER BY THE PARTNERSHIP
EVEN IF SUCH ACTIONS OR OMISSIONS CONSTITUTE NEGLIGENCE OF SUCH PERSONS.

44

 

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Agreement of Limited Partnership of Plymouth
Industrial OP, LP to be effective as of the 1st day of July, 2014.

GENERAL PARTNER:

 

PLYMOUTH INDUSTRIAL REIT, INC.

 

 

By: /s/ Jeffrey E. Witherall____________________      

Name: Jeffrey E. Witherell

Title: Chief Executive Officer

 

 

 

ORIGINAL LIMITED PARTNER:

 

PLYMOUTH OP LIMITED, LLC

 

 

By:/s/ Pendleton P. White, Jr.__________________      

Name: Pendleton P. White, Jr.

Title: President

 

45

 

EXHIBIT A - Limited Partners and Limited Partners' Capital Contributions and
Partnership Units

 

EXHIBIT B - Notice of Exercise of Exchange Right

 

 

 

 

EXHIBIT A

LIMITED PARTNERS AND LIMITED PARTNERS' CAPITAL CONTRIBUTIONS AND PARTNERSHIP
UNITS

As of July 1, 2014

 

      Agreed Value       Cash  of Property  Partnership Partners  Contribution 
Contribution  Units            GENERAL PARTNER:                     Plymouth
Industrial REIT, Inc.  $1.00    N/A    .1  260 Franklin Street, Suite 1900      
         Boston, Massachusetts 02110                Attn: Jeffrey E. Witherell 
                               ORIGINAL LIMITED PARTNER:                       
         Plymouth OP Limited, LLC  $999.00    N/A    99.9  260 Franklin Street,
Suite 1900                Boston, Massachusetts 02110                Attn:
Jeffrey E. Witherell                                 ADDITIONAL LIMITED
PARTNERS:               

 

 

 

 

 

 

EXHIBIT B

NOTICE OF EXERCISE OF EXCHANGE RIGHT

In accordance with the Amended and Restated Agreement of Limited Partnership of
Plymouth Industrial OP, LP, as amended (the "Agreement"), the undersigned hereby
irrevocably (i) presents for exchange ___________ Partnership Units in Plymouth
Industrial OP, LP in accordance with the terms of the Agreement and the Exchange
Right referred to therein; (ii) surrenders such Partnership Units and all right,
title and interest therein; and (iii) directs that the Cash Amount or REIT
Shares Amount (as defined in the Agreement) as determined by the General Partner
deliverable upon exercise of the Exchange Right be delivered to the address
specified below, and if REIT Shares (as defined in the Agreement) are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below.

 



Dated: ______________________    

(Name of Limited Partner)

 

         

(Signature of Limited Partner)

 

         

(Mailing Address)

 

         

(City)          (State)            (Zip Code)

 

         

Signature Guaranteed by:

 

       

If REIT Shares are to be issued, issue to:

 

Name: ______________________________

         

Social Security

or Tax I.D. Number: ___________________

     



